      Case 1:19-cr-00505-PAC Document 24
                                      23 Filed 08/04/20
                                               08/03/20 Page 1 of 1




August 3, 2020
                                                            8-4-2020
VIA ECF                                                     The August 4 conference is adjourned to
Honorable Paul Crotty                                       September 15, 2020 at 11:30 AM. Time is
United States District Judge                                excluded through September 15, 2020 to
Southern District of New York                               allow the parties to continue to engage in
United States Courthouse                                    a pretrial disposition. SO ORDERED.
500 Pearl Street
New York, New York 10007

       Re:     United States v. John Tedesco, 19 CR 505 (PAC)

Dear Judge Crotty:


With the consent of the government, I write to seek an adjournment of the next pretrial
conference currently scheduled for August 4, 2020. The parties are actively engaged in
plea discussions. I have submitted a deferred prosecution application and, following its
submission, the government asked me for additional information. However, because of
the pandemic and Mr. Tedesco’s failing health, I have not yet been able to provide a
complete response to the government’s inquiries. Additionally, Mr. Tedesco was
admitted to the hospital last week and may or may not be discharged today. As such and
to accommodate counsel’s personal calendars, we ask for an adjourned date in
September. In light of the request, Mr. Tedesco has no objection to the exclusion of time
for speedy trial calculation purposes until the adjourned date.

Thank you.

Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417.8750


cc:    AUSA Justin Rodriguez (via ECF)
